                       Case 20-10343-LSS                  Doc 4693          Filed 05/19/21           Page 1 of 12

                                     IN THE UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                      Chapter 11

In re:

BOY SCOUTS OF AMERICA AND                                             Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1

                                        Debtors.
                                                                      (Jointly Administered)




                                                   AFFIDAVIT OF SERVICE

       I, Sandra Romero, depose and say that I am employed by Omni Agent Solutions (“Omni”), the
claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On May 16, 2021, at my direction and under my supervision, employees of Omni Agent Solutions
caused true and correct copies of the following documents to be served via the method set forth on the
Core/2002 Service List attached hereto as Exhibit A:

         Debtors’ Reply in Further Support of Debtors’ Third Motion for Entry of an Order
          Extending the Debtors’ Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances
          Thereof [Docket No. 4100].

         Declaration of Brian Whittman in Support of Debtors’ Third Motion for Entry of an Order
          Extending the Debtors’ Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances
          Thereof [Docket No. 4101].

         Motion for Leave to Exceed Page Limitations Regarding Debtors’ Reply in Further Support
          of Debtors’ Third Motion for Entry of an Order Extending the Debtors’ Exclusive Periods to
          File a Chapter 11 Plan and Solicit Acceptances Thereof [Docket No. 4102].

         Motion for Leave to Exceed Page Limitations Regarding Debtors’ Omnibus Reply in
          Support of Debtors’ Motion for Entry of an Order (I) Approving the Disclosure Statement
          and the Form and Manner of Notice, (II) Approving Plan Solicitation and Voting
          Procedures, (III) Approving Forms of Ballots, (IV) Approving Form, Manner, and Scope of
          Confirmation Notices, (V) Establishing Certain Deadlines in Connection With Approval of
          the Disclosure Statement and Confirmation of the Plan, and (VI) Granting Related Relief
          [Docket No. 4106].




1The Debtors in the chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification number, are as follows: Boy
Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas
75038.
Case 20-10343-LSS   Doc 4693   Filed 05/19/21   Page 2 of 12
Case 20-10343-LSS   Doc 4693   Filed 05/19/21   Page 3 of 12

                     EXHIBIT A
                                              Case 20-10343-LSS                                Doc 4693                     Filed 05/19/21             Page 4 of 12
                                                                                                             Exhibit A
                                                                                                      Core/2002 Service List
                                                                                                     Served as set forth below

                    Description                                           Name                                       Address                  Fax                         Email              Method of Service
Notice of Appearance and Request for Notices         Abernathy, Roeder, Boyd & Hullett, P.C.    Attn: Chad Timmons                     214-544-4040    ctimmons@abernathylaw.com           Email
Counsel to Collin County Tax Assessor/Collector                                                 Attn: Larry R. Boyd                                    bankruptcy@abernathylaw.com
                                                                                                Attn: Emily M. Hahn                                    ehahn@abernathy-law.com
                                                                                                1700 Redbud Blvd, Ste 300
                                                                                                McKinney, TX 75069
Notice of Appearance/Request for Notices.           Adams and Reese LLP                         Attn: Henry C. Shelton, III                            Henry.Shelton@arlaw.com             Email
Counsel to Chickasaw Council, Boy Scouts of                                                     6075 Poplar Ave, Ste 700
America, Inc.                                                                                   Memphis, TN 38119
Notice of Appearance and Request for Notices        Andrus Wagstaff, PC                         A n: Aimee H. Wagstaﬀ                  303-376-6361    aimee.wagstaff@andruswagstaff.com   Email
Counsel for various child sexual abuse tort                                                     7171 W Alaska Dr
claimants and as a party-in-interest in proceedings                                             Lakewood, CO 80226

Notice of Appearance/Request for Notice Counsel Andrus Wagstaff, PC                             Attn: Sommer D. Luther                 303-376-6361    sluther@wagstafflawfirm.com         Email
for Certain Claimants SpringfieldConf Andrus                                                    7171 West Alaska Dr.
Wagstaff, PC as Parties in Interest                                                             Lakewood, CO 80226
Notice of Appearance/Request for Notices            Ashby & Geddes, P.A.                        Attn: Bill Bowden                      302-654-2067    wbowden@ashbygeddes.com             Email
Counsel for Del-Mar-Va Council, Inc., Boy Scouts of                                             500 Delaware Avenue, 8th Floor
America                                                                                         P.O. Box 1150
                                                                                                Wilmington, DE 19899-1150
Notice of Appearance and Request for Notices         Baird Mandalas Brockstedt, LLC             Attn: Stephen W. Spence                302-644-0306    sws@bmbde.com                       Email
Counsel to several sexual abuse survivor claimants                                              1413 Savannah Rd, Ste 1
                                                                                                Lewes, DE 19958
Notice of Appearance/Request for Notices             Baker Manock & Jensen, PC                  Attn: Jan T. Perkins                                   jperkins@bakermanock.com            Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                                 5260 North Palm Avenue, Suite 421
                                                                                                Fresno, CA 93704
Notice of Appearance/Request for Notices        Ballard Spahr LLP                               Attn: Matthew G. Summers               302-252-4466    summersm@ballardspahr.com           Email
Counsel for Clarendon America Insurance Company                                                 Attn: Chantelle D. McClamb                             mcclambc@ballardspahr.com
                                                                                                919 N. Market St, 11th Fl
                                                                                                Wilmington, DE 19801-3034


Notice of Appearance/Request for Notices         Bayard, P.A.                                   Attn: Erin R. Fay                                      efay@bayardlaw.com                  Email
Counsel for Hartford Accident and Indemnity                                                     Attn: Gregory J. Flasser                               gflasser@bayardlaw.com
Company, First State Insurance Company, and Twin                                                600 N King St, Ste 400
City Fire Insurance Company                                                                     Wilmington, DE 19801
Notice of Appearance/Request for Notices         Bielli & Klauder, LLC                          Attn: David M. Klauder                 302-397-2557    tbielli@bk-legal.com                Email
Counsel for Various Tort Claimants                                                              1204 N. King Street                                    dklauder@bk-legal.com
                                                                                                Wilmington, DE 19801
Notice of Appearance and Request for Notices         Bodell Bove, LLC                           Attn: Bruce W. McCullough              302-655-6827    bmccullough@bodellbove.com          Email
Counsel for Agricultural Insurance Company                                                      1225 N King St, Ste 1000
                                                                                                Wilmington, DE 19801
Notice of Appearance and Request for Notices    Bodell Bove, LLC                                Attn: Bruce W. McCullough              302-655-6827    bmccullough@bodellbove.com          Email
Attorneys for Great American Assurance Company,                                                 1225 N King St, Ste 1000
f/k/a Agricultural Insurance Company; Great                                                     Wilmington, DE 19801
American E&S Insurance Company, f/k/a
Agricultural Excess and Surplus Insurance
Company; and Great American E&S Insurance
Company


Notice of Appearance/Request for Notices             Bradley Arant Boult Cummings LLP           Attn: Edwin Rice                                       eRice@bradley.com                   Email
Counsel for the United Methodist Ad Hoc                                                         Attn: Elizabeth Brusa                                  ebrusa@bradley.com
Committee                                                                                       100 N Tampa St, Ste 2200                               ddecker@bradley.com
Counsel for the Florida Conference of the United                                                Tampa, FL 33602
Methodist Church and Various Churches in the
Conference that are Chartered Organizations

Notice of Appearance/Request for Notices             Bradley Riley Jacobs PC                    Attn: Todd C. Jacobs                                   tjacobs@bradleyriley.com            Email
Counsel for the National Surety Corporation                                                     320 W Ohio St, Ste 3W
                                                                                                Chicago, IL 60654
Notice of Appearance and Request for Notices         Brown Rudnick LLP                          Attn: David J. Molton                                  EGoodman@brownrudnick.com           Email
Counsel to the Coalition of Abused Scouts for                                                   7 Times Square                                         DMolton@brownrudnick.com
Justice                                                                                         New York, NY 10036
Notice of Appearance and Request for Notices         Brown Rudnick LLP                          Attn: Sunni P. Beville                                 sbeville@brownrudnick.com           Email
Counsel to the Coalition of Abused Scouts for                                                   Attn: Tristan G. Axelrod                               taxelrod@brownrudnick.com
Justice                                                                                         1 Financial Ctr
                                                                                                Boston, MA 02111
Notice of Appearance/Request for Notices             Buchalter, A Professional Corporation      Attn: Shawn M. Christianson            415-227-0770    schristianson@buchalter.com         Email
Counsel for Oracle America, Inc                                                                 55 Second Street, 17th Floor
                                                                                                San Francisco, California 94105-3493
Notice of Appearance/Request for Notices Counsel Butler Snow LP                                 Attn: Daniel W. Van Horn                               Danny.VanHorn@butlersnow.com        Email
for Chicksaw Council, BSA, Inc.                                                                 P.O. Box 171443
                                                                                                Memphis, TN 38187-1443
Notice of Appearance/Request for Notices             Carruthers & Roth, P.A.                    Attn: Britton C. Lewis                 336-478-1145    bcl@crlaw.com                       Email
Counsel for Arrowood Indemnity Company                                                          235 N. Edgeworth St.
                                                                                                P.O. Box 540
                                                                                                Greensboro, NC 27401
Notice of Appearance/Request for Notices Counsel Chipman, Brown, Cicero & Cole, LLP             Attn: Mark Desgrosseilliers            302-295-0199    degross@chipmanbrown.com            Email
for Jane Doe, Party in Interest                                                                 1313 N Market St, Ste 5400
                                                                                                Wilmington, DE 19801
Notice of Appearance/Request for Notices             Choate, Hall & Stewart LLP                 Attn: Douglas R. Gooding               617-248- 4000   dgooding@choate.com                 Email
Counsel for Liberty Mutual Insurance Company                                                    Attn: Jonathan D. Marshall                             jmarshall@choate.com
                                                                                                Attn: Michael J. Foley, Jr.                            mjfoley@choate.com
Notice of Appearance/Request for Notice Counsel      Clyde & CO US LLP                          Attn: Bruce D. Celebrezze              415-365-9801    bruce.celebrezze@clydeco.us         Email
for Attorneys for Great American Assurance                                                      Four Embarcadero Center, Ste 1350
Company,                                                                                        San Francisco, CA 94111
f/k/a Agricultural Insurance Company; Great
American E&S Insurance Company, f/k/a
Agricultural Excess and Surplus Insurance
Company; and Great American E&S Insurance
Company




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                             Page 1 of 9
                                               Case 20-10343-LSS                        Doc 4693                     Filed 05/19/21                  Page 5 of 12
                                                                                                      Exhibit A
                                                                                               Core/2002 Service List
                                                                                              Served as set forth below

                     Description                                       Name                                  Address                         Fax                        Email                Method of Service
Notice of Appearance/Request for Notice Counsel Clyde & CO US LLP                        Attn: Konrad R. Krebs                        973-210-6701   konrad.krebs@clydeco.us               Email
for Attorneys for Great American Assurance                                               200 Campus Dr, Ste 300
Company,                                                                                 Florham Park, NJ 07932
f/k/a Agricultural Insurance Company; Great
American E&S Insurance Company, f/k/a
Agricultural Excess and Surplus Insurance
Company; and Great American E&S Insurance
Company
Notice of Appearance/Request for Notices -          Commonwealth of Pennsylvania         Dept of Labor & Industry                     717-787-7671   ra-li-ucts-bankrupt@state.pa.us       Email
Authorized Agent for the Commonwealth of                                                 Attn: Deb Secrest/Collections Support Unit
Pennsylvania, Dept of Labor and Industry, Office of                                      651 Boas St, Rm 925
Unemployment Compensation Tax Services (UCTS)                                            Harrisburg, PA 17121

Notice of Appearance/Request for Notices            Connolly Gallagher, LLP              Attn: Karen C. Bifferato                                    kbifferato@connollygallagher.com      Email
Counsel for IRC Burnsville Crossing, LLC                                                 Attn: Kelly M. Conlan                                       kconlan@connollygallagher.com
                                                                                         1201 N Market St, 20th Fl
                                                                                         Wilmington, DE 19801
Notice of Appearance/Request for Notices            Coughlin Duffy, LLP                  Attn: Kevin Coughlin                         973-267-6442   kcoughlin@coughlinduffy.com           Email
Counsel for Arrowood Indemnity Company                                                   Attn: Lorraine Armenti                                      larmenti@coughlinduffy.com
                                                                                         Attn: Michael Hrinewski                                     mhrinewski@coughlinduffy.com
                                                                                         350 Mount Kemble Ave.
                                                                                         PO Box 1917
                                                                                         Morristown, NJ 0796
NOA - Counsel for Junell & Associates, PLLC         Cousins Law LLC                      Attn: Scott D. Cousins                       302-295-0331   scott.cousins@cousins-law.com         Email
                                                                                         Brandywine Plaza W
                                                                                         1521 West Concord Pike, Ste 301
                                                                                         Wilmington, DE 19803
Notice of Appearance and Request for Notices        Crew Janci LLP                       Attn: Stephen Crew                                          peter@crewjanci.com                   Email
Counsel to Abuse Victims                                                                 Attn: Peter Janci                                           steve@crewjanci.com
                                                                                         1200 NW Naito Pkwy, Ste 500
                                                                                         Portland, OR 97209
*NOA - Counsel to Appellee Sidley Austin LLP        Cross & Simon, LLC                   A n: Christopher Simon                       302-777-4224   csimon@crosslaw.com                   Email
                                                                                         A n: Kevin Mann                                             kmann@crosslaw.com
                                                                                         1105 N Market St, Ste 901
                                                                                         Wilmington, DE 19801
Notice of Appearance and Request for Notices        Crowell & Moring LLP                 Attn: Mark D. Plevin                         415-986-2827   mplevin@crowell.com                   Email
Counsel to American Zurich Insurance Company                                             Attn: Austin J. Sutta                                       asutta@crowell.com
                                                                                         3 Embarcadero Center, 26th Fl
                                                                                         San Francisco, CA 94111
Notice of Appearance and Request for Notices        Crowell & Moring LLP                 Attn: Tacie H. Yoon                          202-628-5116   tyoon@crowell.com                     Email
Counsel to American Zurich Insurance Company                                             1001 Pennsylvania Ave, NW
                                                                                         Washington, D.C. 20004
Notice of Appearance/Request for Notice Counsel     David Christian Attorneys LLC        Attn: David Christian                                       dchristian@dca.law                    Email
for Attorneys for Great American Assurance                                               105 W. Madison St., Ste 1400
Company,                                                                                 Chicago, IL 60602
f/k/a Agricultural Insurance Company; Great
American E&S Insurance Company, f/k/a
Agricultural Excess and Surplus Insurance
Company; and Great American E&S Insurance
Company
Notice of Appearance/Request for Notices            Davidoff Hutcher & Citron LLP        Attn: Jonathan S. Pasternak                  914-381-7406   jsp@dhclegal.com                      Email
Counsel for St. Stephen's Episcopal Church                                               Attn: James B. Glucksman                                    jbg@dhclegal.com
                                                                                         Attn: Robert L. Rattet                                      rlr@dhclegal.com
                                                                                         605 3rd Ave
                                                                                         New York, NY 10158
Notice of Appearance/Request for Notices            Davies Hood PLLC                     Attn: Jason P. Hood                                         Jason.Hood@davieshood.com             Email
Counsel for Chicksaw Council, BSA, Inc.                                                  22 North Front Street, Suite 620
                                                                                         Memphis, TN 38103-2100
Notice of Appearance/Request for Notices            Dorsey & Whitney LLP                 Attn: Bruce R. Ewing                                        ewing.bruce@dorsey.com                Email
Counsel for Girl Scouts of the United States of                                          Attn: Eric Lopez Schnabel                                   schnabel.eric@dorsey.com
America                                                                                  51 W 52nd St
                                                                                         New York, NY 10019
Notice of Appearance/Request for Notices            Dorsey & Whitney LLP                 Attn: Eric Lopez Schnabel                                   schnabel.eric@dorsey.com              Email
Counsel for Girl Scouts of the United States of                                          Attn: Alessandra Glorioso                                   glorioso.alessandra@dorsey.com
America                                                                                  300 Delaware Ave, Ste 1010
                                                                                         Wilmington, DE 19801
Notice of Appearance and Request for Notices        Doshi Legal Group, P.C.              Attn: Amish R. Doshi                                        amish@doshilegal.com                  Email
Counsel to Oracle America, Inc.                                                          1979 Marcus Ave, Ste 210E
                                                                                         Lake Success, NY 11042
Notice of Appearance/Request for Notices            Faegre Drinker Biddle & Reath LLP    Attn: Michael P. Pompeo                      317-569-4800   michael.pompeo@faegredrinker.com      Email
Counsel for The Roman Catholic Diocese of                                                1177 Avenue of the Americas, 41st Floor
Brooklyn, New York/ Counsel for the Roman                                                New York, NY 10036-2714
Catholic Archbishop of Los Angeles, a corporation
sole, and its related BSA-charted organizations

Notice of Appearance/Request for Notices            Faegre Drinker Biddle & Reath LLP    Attn: Patrick A. Johnson                     302-467-4201   Patrick.Jackson@faegredrinker.com     Email
Counsel for The Roman Catholic Diocese of                                                Attn: Kaitlin W. MacKenzie                                  Ian.Bambrick@faegredrinker.com
Brooklyn, New York/ Counsel for the Roman                                                Attn: Ian J. Bambrick                                       Kaitlin.MacKenzie@faegredrinker.com
Catholic Archbishop of Los Angeles, a corporation                                        222 Delaware Ave, Ste 1410
sole, and its related BSA-charted organizations                                          Wilmington, DE 19801-1621

Notice of Appearance/Request for Notices            Ferry Joseph, PA                     Attn: John D. McLaughlin, Jr.                302-575-1714   jmclaughlin@ferryjoseph.com           Email
Counsel for Simon Kenton Council                                                         824 N Market St, Ste 1000
                                                                                         Wilmington, DE 19801
Notice of Appearance/Request for Notices            Fineman Krekstein & Harris, PC       Attn: Dierdre M. Richards                    302-394-9228   drichards@finemanlawfirm.com          Email
Counsel for National Union Fire Insurance Co of PA,                                      1300 N King St
AIG                                                                                      Wilmington, DE 19801
Notice of Appearance and Request for Notices        Flordia M. Henderson                 P.O. Box 30604                               901-348-4409   flordia@fhendersonlaw.net             Email
Counsel for Trennie L. Williams and Kiwayna H.                                           Memphis, TN 38130-0604
Williams, jointly as Parents, Legal Guardians and
Next Friends of T.Q.W., a Minor




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                      Page 2 of 9
                                              Case 20-10343-LSS                                      Doc 4693                      Filed 05/19/21            Page 6 of 12
                                                                                                                   Exhibit A
                                                                                                             Core/2002 Service List
                                                                                                            Served as set forth below

                   Description                                               Name                                           Address                 Fax                            Email                 Method of Service
Notice of Appearance - Pro Se Counsel for Abuse      Florida State Prison                             Attn: William Russel Hill                                                                       First Class Mail
Claimant                                                                                              PO Box 800
                                                                                                      Raiford, FL 32083-0800
Notice of Appearance/Request for Notices             Foley & Lardner LLP                              Attn: Richard J. Bernard                212-687-2329   rbernard@foley.com                       Email
Counsel for Boys Scouts of America San Diego                                                          90 Park Ave
                                                                                                      New York, NY 10016
Notice of Appearance/Request for Notices             Foley & Lardner LLP                              Attn: Victor Vilaplana                  858-792-6773   vavilaplana@foley.com                    Email
Counsel for Boys Scouts of America San Diego                                                          3579 Valley Centre Dr, Ste 300
                                                                                                      San Diego, CA 92130
Notice of Appearance/Request for Notices            Foran Glennon Planadech Ponzi & Rudloff, P.C.     Attn: Susan N K Gummow                  312-863-5000   sgummow@fgppr.com                        Email
Counsel for National Union Fire Insurance Co of PA,                                                   Attn: Igor Shleypak                                    ishleypak@fgppr.com
AIG                                                                                                   222 N LaSalle St, Ste 1400
                                                                                                      Chicago, IL 60614
Notice of Appearance/Request for Notice Cousnel      Fournaris & Mammarella, P.A.                     Attn: Bill Kelleher                     302-652-1142   BKelleher@gfmlaw.com                     Email
for Sexual Abuse Claimants                                                                            1925 Lovering Avenue
                                                                                                      Wilmington, DE 19806
Notice of Appearance/Request for Notices             Fox Swibel Levin & Carroll LLP                   Attn: Margaret M. Anderson              312-224-1201   panderson@foxswibel.com                  Email
Counsel for Old Republic Insurance Company                                                            200 W Madison St, Ste 3000
                                                                                                      Chicago, IL 60606
Notice of Appearance and Request for Notices         Gilbert LLP                                      Attn: Kami Quinn                                       chalashtorij@gilbertlegal.com            Email
Counsel to Future Claimants’ Representative                                                           Attn: Meredith Neely                                   quinnk@gilbertlegal.com
                                                                                                      Attn: Emily Grim                                       neelym@gilbertlegal.com
                                                                                                      Attn: Jasmine Chalashtori                              grime@gilbertlegal.com
                                                                                                      700 Pennsylvania Ave, SE Ste 400
                                                                                                      Washington, DC 20003
Notice of Appearance and Request for Notices         Godfrey & Kahn, SC                               Attn: Erin A. West                      608-257-0609   ewest@gklaw.com                          Email
Counsel for Bay-Lakes Council                                                                         1 E Main St, Ste 500
                                                                                                      P.O. Box 2719
                                                                                                      Madison, WI 53701-2719
Notice of Appearance and Request for Notices         Godfrey & Kahn, SC                               Godfrey & Kahn, SC                      920-436-7988   tnixon@gklaw.com                         Email
Counsel for Bay-Lakes Council                                                                         Attn: Timothy F. Nixon
                                                                                                      200 S Washington St, Ste 100
                                                                                                      Green Bay, WI 54301-4298
NOA - Counsel for Junell & Associates, PLLC          Hicks Thomas LLP                                 Attn: John B. Thomas                    713-547-9150   jthomas@hicks-thomas.com                 Email
                                                                                                      Attn: Allison Fisher                                   afisher@hicks-thomas.com
                                                                                                      700 Louisiana St., Suite 2300
                                                                                                      Houston, TX 77002
Notice of Appearance/Request for Notices             Hogan♦McDaniel                                   Attn: Daniel K. Hogan                   302-656-7599   dkhogan@dkhogan.com                      Email
Counse on behalf of Eisenberg, Rothweiler,                                                            Attn: Garvan F. McDaniel                               gfmcdaniel@dkhogan.com
Winkler, Eisenberg & Jeck, P.C. (“Eisenberg”),                                                        1311 Delaware Avenue
counsel for various child sexual abuse tort                                                           Wilmington, DE 19806
claimants
Notice of Appearance and Request for Notices         Hoover & Slovacek, LLP                           Attn: Steven A. Leyh                    713-977-5395   leyh@hooverslovacek.com                  Email
Counsel for the Chapelwood United Methodist                                                           Galleria Tower II
Church                                                                                                5051 Westheimer Rd, Ste 1200
                                                                                                      Houston, TX 77056
Notice of Appearance and Request for Notices         Ice Miller                                       Attn: Daniel R. Swetnam                 614-224-3568   daniel.swetnam@icemiller.com             Email
Counsel for Simon Kenton Council                                                                      Arena District
                                                                                                      250 West St
                                                                                                      Columbus, OH 43215
Notice of Appearance/Request for Notices             Ichor Consulting, LLC                            Attn: J. Chad Edwards                   866-606-9002   chad@IchorConsulting.com                 Email
Counsel on behalf of various                                                                          3626 N Hall St (Two Oak Lawn) Ste 610
child sexual abuse tort claimants                                                                     Dallas, TX 75219
Core Parties                                         Internal Revenue Service                         Centralized Insolvency Operation        855-235-6787                                            First Class Mail
Internal Revenue Service                                                                              P.O. Box 7346
                                                                                                      Philadelphia, PA 19101-7346
Notice of Appearance/Request for Notices           Jacobs & Crumplar, P.A.                            Attn: Reann Warner                      302-656-5875   raeann@jcdelaw.com                       Email
Counsel for Certain Claimants/Claimants S. H. ( SA                                                    Attn: Thomas C. Crumplar                               tom@jcdelaw.com
Claim No. 21108), R. W. (SA Claim No 70996), R. B.                                                    750 Shipyard Dr., Suite 200
(SA Claim No 24629)/Counsel for Certain Claimants                                                     Wilmington, DE 19801
SpringfieldConf Andrus Wagstaff, PC as Parties in
Interest
Notice of Appearance and Request for Notices       James, Vernon & Weeks, P.A.                        Attn: Leander L. James                  208-664-1684   ljames@jvwlaw.net                        Email
Counsel to Certain Tort Claimants                                                                     Attn: Craig K. Vernon                                  cvernon@jvwlaw.net
                                                                                                      Attn: R. Charlie Beckett                               rbeckett@jvwlaw.net
                                                                                                      1626 Lincoln Wy
                                                                                                      Coeur d’Alene, ID 83815
Notice of Appearance/Request for Notices             Janet, Janet & Scuggs, LLC                       Attn: Gerald D. Jowers, Jr              803-727-1059   gjowers@JJSJustice.com                   Email
Counsel for Claimant J.M. as party in                                                                 500 Taylor St, Ste 301
interest/Claimants S. H. ( SA Claim No. 21108), R.                                                    Columbia, SC 29201
W. (SA Claim No 70996), R. B. (SA Claim No 24629)

Bank Debt                                            JPMorgan Chase Bank, NA                          Attn: Phil Martin                                      louis.strubeck@nortonrosefulbright.com   First Class Mail
                                                                                                      Attn: Louis Strubeck                                                                            Email
                                                                                                      10 S Dearborn St
                                                                                                      Mail Code Il1-1415
                                                                                                      Chicago, Il 60603
Notice of Appearance/Request for Notice Counsel      Justice Law Collaborative, LLC                   Attn: Kimberly A. Dougherty             385-278-0287   kim@justicelc.com                        Email
for Certain Claimants SpringfieldConf Andrus                                                          Justice Law Collaborative, LLC
Wagstaff, PC as Parties in Interest                                                                   19 Belmont St
                                                                                                      South Easton, MA 02375
Notice of Appearance/Request for Notices             Karr Tuttle Campbell, PS                         Attn: Bruce W. Leaverton                206-682-7100   bleaverton@karrtuttle.com                Email
Counsel for Chief Seattle Council, Boy Scouts of                                                      701 5th Ave, Ste 3300
America                                                                                               Seattle, WA 98104
Notice of Appearance and Request for Notices         Kelly, Morgan, Dennis, Corzine & Hansen, P.C.    Attn: Michael G. Kelly                  432-363-9121   mkelly@kmdfirm.com                       Email
Counsel to Buffalo Trail Council, Inc.                                                                P.O. Box 1311
                                                                                                      Odessa, TX 79760-1311
Notice of Appearance and Request for Notices         Klehr Harrison Harvey Branzburg LLP              Attn: Domenic E. Pacitti                               dpacitti@klehr.com                       Email
Counsel to Abuse Victims                                                                              919 Market St, Ste 1000
                                                                                                      Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                   Page 3 of 9
                                            Case 20-10343-LSS                                     Doc 4693                      Filed 05/19/21           Page 7 of 12
                                                                                                                 Exhibit A
                                                                                                          Core/2002 Service List
                                                                                                         Served as set forth below

                   Description                                            Name                                            Address              Fax                          Email                Method of Service
Notice of Appearance and Request for Notices        Klehr Harrison Harvey Branzburg LLP             Attn: Morton R. Branzburg                            mbranzburg@klehr.com                  Email
Counsel to Abuse Victims                                                                            1835 Market St, Ste 1400
                                                                                                    Philadelphia, PA 19103
Notice of Appearance/Request for Notices            Kramer Levin Naftalis & Frankel LLP             Attn: Thomas Moers Mayer             212-715-8000    tmayer@kramerlevin.com                Email
Counsel for the Official Committee of Unsecured                                                     Attn: Rachel Ringer                                  rringer@kramerlevin.com
Creditors                                                                                           Attn: David E. Blabey Jr.                            dblabey@kramerlevin.com
                                                                                                    Attn: Jennifer R. Sharret                            jsharret@kramerlevin.com
                                                                                                    Attn: Megan M. Wasson                                mwasson@kramerlevin.com
                                                                                                    177 Ave of the Americas
                                                                                                    New York, NY 10036
Notice of Appearance/Request for Notices             Latham & Watkins LLP                           Attn: Adam J. Goldberg               212-751-4864    adam.goldberg@lw.com                  Email
Counsel for The Church of Jesus Christ of Latter-day                                                Attn: Robert J. Malionek                             robert.malionek@lw.com
Saints                                                                                              Attn: Madeleine C. Parish                            madeleine.parish@lw.com
                                                                                                    Attn: Benjamin A. Dozier                             benjamin.butzin-dozier@lw.com
                                                                                                    1271 Ave of the Americas
                                                                                                    New York, NY 10020-1401
Notice of Appearance/Request for Notices             Latham & Watkins LLP                           Attn: Jeffrey E Bjork                213-891-8763    jeff.bjork@lw.com                     Email
Counsel for The Church of Jesus Christ of Latter-day                                                Attn: Kimberly A Posin                               kim.posin@lw.com
Saints                                                                                              Attn: Deniz A Irgi                                   deniz.irgi@lw.com
                                                                                                    355 S Grand Ave, Ste 100
                                                                                                    Los Angeles, CA 90071-1560
NOA - Counsel to the Betti & Associates Claimants   Law Office of Betti & Associates                Attn: Michele M. Betti               760-454-2204    mbettilaw@gmail.com                   Email
                                                                                                    30 Wall Street, 8th Floor
                                                                                                    New York, NY 10005
Notice of Appearance and Request for Notices        Linebarger Goggan Blair & Sampson, LLP          Attn: Don Stecker                    210-225-6410    sanantonio.bankruptcy@publicans.com   Email
Counsel to Ector CAD                                                                                112 E Pecan St, Ste 2200
                                                                                                    San Antonio, TX 78205




Notice of Appearance/Request for Notices            Linebarger Goggan Blair & Sampson, LLP          Attn: Elizabeth Weller               469-221-5003    dallas.bankruptcy@publicans.com       Email
Counsel for Dallas County                                                                           2777 N. Stemmons Fwy, Ste 1000
                                                                                                    Dallas, TX 75207
Notice of Appearance/Request for Notices            Linebarger Goggan Blair & Sampson, LLP          Attn: John P. Dillman                713-844-3503    houston_bankruptcy@publicans.com      Email
Counsel for Houston Liens, Harris County, Cleveland                                                 P.O. Box 3064
ISD, Montgomery County, Orange County, and                                                          Houston, TX 77253-3064
Montgomery County
Notice of Appearance/Request for Notices Counsel Macdonald | Fernandez LLP                          Iain A. Macdonald                    415-394-5544    imac@macfern.com                      Email
for the Roman Catholic Archbishop of San Francisco                                                  221 Sansome St, 3rd FL
                                                                                                    San Francisco, CA 94104-2323
Notice of Appearance/Request for Notices            Maurice Wutscher LLP                            Attn: Alan C. Hochheiser             216-472-8510    ahochheiser@mauricewutscher.com       Email
Counsel for AmTrust North America, Inc. on behalf                                                   23611 Chagrin Blvd. Suite 207
of Wesco Insurance Company                                                                          Beachwood, OH 44123
Notice of Appearance/Request for Notices            McCreary, Veselka, Bragg & Allen, PC            Attn: Tara LeDay                     512-323-3205    tleday@mvbalaw.com                    Email
Counsel for The County of Anderson, Texas, The                                                      P.O. Box 1269
County of Denton, Texas, Harrison Central Appraisal                                                 Round Rock, TX 78680
District, The County of Harrison, Texas, The County
of Henderson,
Notice          Texas, Midland Central
        of Appearance/Request           Appraisal
                                 for Notices        McDermott Will & Emery LLP                      Attn: Ryan S. Smethurst              202-756-8087    rsmethurst@mwe.com                    Email
Counsel for Allianz Global Risks US Insurance                                                       Attn: Margaret H. Warner                             mwarner@mwe.com
Company                                                                                             The McDermott Building
                                                                                                    500 North Capitol Street, NW
Notice of Appearance and Request for Notices        Miller, Canfield, Paddock and Stone, P.L.C.     Washington,
                                                                                                    Attn: DanielleDC 20001-1531
                                                                                                                   Mason Anderson        269-382-0244    andersond@millercanfield.com          Email
Counsel to Stryker Medical                                                                          277 S Rose St, Ste 5000
                                                                                                    Kalamazoo, MI 49007

Notice of Appearance/Request for Notices         Mintz, Levin, Cohn, Ferris, Glovsky And Popeo, P.C. Attn: Kim V. Marrkand               617-542- 2241   kmarrkand@mintz.com                   Email
Counsel for Liberty Mutual Insurance Company                                                         Attn: Nancy D. Adams                                ndadams@mintz.com
                                                                                                     Attn: Laura Bange Stephens                          lbstephens@mintz.com
                                                                                                     One Financial Ctr
                                                                                                     Boston, MA 02111
Notice of Appearance/Request for Notices         Mirick, O'Connell, DeMallie & Lougee, LLP           Attn: Kate P Foley                  508-898-1502    kfoley@mirickoconnell.com             Email
Counsel for Sun Life Assurance Company of Canada                                                     1800 W Park Dr, Ste 400
                                                                                                     Westborough, MA 01581
Notice of Appearance/Request for Notices         Mirick, O'Connell, DeMallie & Lougee, LLP           Attn: Paul W Carey                  508-791-8502    pcarey@mirickoconnell.com             Email
Counsel for Sun Life Assurance Company of Canada                                                     100 Front St
                                                                                                     Worcester, MA 01608
Notice of Appearance/Request for Notices         Missouri Department of Revenue                      Bankruptcy Unit                     573-751-7232    deecf@dor.mo.gov                      Email
Counsel for Missouri Department of Revenue                                                           Attn: Steven A. Ginther
                                                                                                     PO Box 475
                                                                                                     Jefferson City, MO 65105-0475
Notice of Appearance and Request for Notices        Monzack Mersky Browder and Hochman, P.A.        Attn: Rachel B. Mersky                               rmersky@monlaw.com                    Email
Counsel to the Coalition of Abused Scouts for                                                       1201 N Orange St, Ste 400
Justice                                                                                             Wilmington, DE 19801

Notice of Appearance/Request for Notices            Monzack Mersky McLaughlin & Browder, PA         Attn: Brian McLaughlin               302-656-2769    bmclaughlin@monlaw.com                Email
Counsel for Waste Management                                                                        Attn: Rachel Mersky                                  rmersky@monlaw.com
                                                                                                    1201 N Orange St, Ste 400
                                                                                                    Wilmington, DE 19801
Notice of Appearance/Request for Notices            Moore & Rutt, PA                                Attn: David N. Rutt                                  dnrutt@mooreandrutt.com               Email
Counsel for the Florida Conference of the United                                                    Attn: Scott G. Wilcox                                swilcox@mooreandrutt.com
Methodist Church and Various Churches in the                                                        122 N Market St
Conference that are Chartered Organizations                                                         P.O. Box 554
                                                                                                    Georgetown, DE 19947
Notice of Appearance/Request for Notices Counsel Morris James LLP                                   Attn: Jeffrey R. Waxman              302-571-1750    jwaxman@morrisjames.com               Email
for Pearson Education, Inc. and NCS Pearson, Inc.                                                   Attn: Eric J. Monso                                  emonzo@morrisjames.com
                                                                                                    500 Delaware Ave, Ste 1500
                                                                                                    P.O. Box 2306
                                                                                                    Wilmington, DE 19899-2306




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                 Page 4 of 9
                                                Case 20-10343-LSS                                           Doc 4693                     Filed 05/19/21           Page 8 of 12
                                                                                                                          Exhibit A
                                                                                                                   Core/2002 Service List
                                                                                                                  Served as set forth below

                   Description                                                    Name                                             Address               Fax                          Email                  Method of Service
Notice of Appearance/Request for Notices                  Morris James LLP                                   Attn: Brett D. Fallon                302-571-1750    bfallon@morrisjames.com                  Email
Counsel for Old Republic Insurance Company                                                                   Attn: Brya M. Keilson                                bkeilson@morrisjames.com
                                                                                                             500 Delaware Ave, Ste 1500
                                                                                                             P.O. Box 2306
                                                                                                             Wilmington, DE 19899-2306
Notice of Appearance/Request for Notices                  Morris James LLP                                   Attn: Stephen M. Miller              302-571-1750    smiller@morrisjames.com                  Email
Counsel for Old Republic Insurance Company                                                                   500 Delaware Ave, Ste 1500
                                                                                                             Wilmington, DE 19801
Core Parties                                              Morris, Nichols, Arsht & Tunnell                   Attn: Joseph Charles Barsalona II                    barsalona@mnat.com                       Email
Notice of Appearance/Request for Notices                  Motley Rice LLC                                    A n: Daniel R. Lapinksi              856-667-5133    dlapinski@motleyrice.com                 Email
Counsel for various child sexual abuse tort                                                                  210 Lake Dr E, Ste 101
claimants                                                                                                    Cherry Hill, NJ 08002
Notice of Appearance/Request for Notices                  Motley Rice LLC                                    Attn: Joseph F. Rice                 843-216-9290    jrice@motleyrice.com                     Email
Counsel for various child sexual abuse tort                                                                  28 Bridgeside Blvd
claimants                                                                                                    Mt Pleasant, SC 29464
Notice of Appearance/Request for Notices                  Mound Cotton Wollan & Greengrass LLP               Attn: Lloyd A. Gura                                  lgura@moundcotton.com                    Email
Attorneys for Indian Harbor Insurance Company, on                                                            One New York Plaza 44th Floor
behalf of itself and as successor in interest to Catlin                                                      New York, NY 10004
Specialty Insurance Company

Notice of Appearance/Request for Notices                Mound Cotton Wollan & Greengrass LLP                 Attn: Pamela J. Minetto              973-242-4244    pminetto@moundcotton.com                 Email
Attorneys for Indian Harbor Insurance Company, on                                                            30A Vreeland Road, Suite 210
behalf of itself and as successor in interest to Catlin                                                      Florham Park, NJ 07932
Specialty Insurance Company

Notice of Appearance/Request for Notices                  Nagel Rice LLP                                     Attn: Bradley L Rice                 973-618-9194    brice@nagelrice.com                      Email
Counsel for Jack Doe, Creditor and Defendant in                                                              103 Eisenhower Pkwy
Adversary Case                                                                                               Roseland, NJ 07068
Notice of Appearance and Request for Notices              Napoli Shkolnnik PLLC                              Attn: R. Joseph Hrubiec                              RHrubiec@NapoliLaw.com                   Email
Counsel to Claimant J.M.                                                                                     919 N Market St, Ste 1801
                                                                                                             Wilmington, DE 19801
Notice of Appearance/Request for Notices Counsel Nelson Comis Kettle & Kinney, LLP                           A n: William E. Winﬁeld              805-604- 4150   wwinfield@calattys.com                   Email
for Ventura County Council of BSA                                                                            300 E Esplande Dr, Ste 1170
                                                                                                             Oxnard, CA 93036
Notice of Appearance/Request for Notices                  Nelson Mullins Riley & Scarborough LLP             A n: David Barnes, Jr                202-689-2860    david.barnes@nelsonmullins.com           Email
Counsel for Indian Waters Council                                                                            101 Cons tu on Ave NW, Ste 900
                                                                                                             Washington, DC 20001
Notice of Appearance/Request for Notices                  Nicolaides Fink Thorpe Michaelides Sullivan LLP    Attn: Matthew S. Sorem               312-585-1401    msorem@nicolaidesllp.com                 Email
Counsel for Allianz Global Risks US Insurance                                                                10 S. Wacker Dr., 21st Floor
Company                                                                                                      Chicago, IL 60606
Notice of Appearance/Request for Notices                  Norton Rose Fulbright Us LLP                       Attn: Louis R. Strubeck, Jr.                         louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                                                    1301 Ave of the Americas
Association                                                                                                  New York, NY 10019-6022



Notice of Appearance/Request for Notices                  Norton Rose Fulbright Us LLP                       Attn: Louis R. Strubeck, Jr          214-855-8200    louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                                                    Attn: Kristian W. Gluck                              kristian.gluck@nortonrosefulbright.com
Association                                                                                                  Attn: Ryan E. Manns                                  ryan.manns@nortonrosefulbright.com
                                                                                                             2200 Ross Avenue, Suite 3600
                                                                                                             Dallas, TX 75201-7933
Notice of Appearance and Request for Notices              Nye, Stirling, Hale & Miller LLP                   Attn: Joel M. Walker                 412-857-5350    jmwalker@nshmlaw.com                     Email
Counsel for various child sexual abuse tort                                                                  1145 Bower Hill Rd, Ste 104
claimants                                                                                                    Pittsburgh, PA 15243
Notice of Appearance and Request for Notices              O’Connor Playdon Guben & Inouye LLP                Attn: Jerrold K. Guben               808-531-8628    JKG@opgilaw.com                          Email
Counsel to Boy Scouts of America for Hawaii and                                                              Makai Tower, Ste 2400
Guam Chapter                                                                                                 733 Bishop St
                                                                                                             Honolulu, HI 96813
Notice of Appearance/Request for Notices          O’Melveny & Myers LLP                                      A n: Tancred Schiavoni                                                                        First Class Mail
Counsel to for Century Indemnity Company, as                                                                 Times Square Tower
successor to Cigna Specialty Insurance Company                                                               7 Times Square
f/k/a California Union Insurance Company, and CCI                                                            New York, NY 10036-6537
Insurance Company as successor to Insurance
Company of North America, et al.
Notice of Appearance/Request for Notices          Office of the Attorney General                             Attn: Christopher S. Murphy          512-936- 1409   christopher.murphy@oag.texas.gov         Email
Counsel for the Texas Workforce Commission                                                                   Attn: Sherri K. Simpson                              sherri.simpson@oag.texas.gov
                                                                                                             Bankruptcy & Collections Division
                                                                                                             P.O. Box 12548
                                                                                                             Austin, TX 78711-2548
Core Parties                                              Office of the United States Trustee                Attn: David L. Buchbinder            302-573-6497    david.l.buchbinder@usdoj.gov             First Class Mail
Office of the United States Trustee                                                                          Attn: Hannah Mufson McCollum                         hannah.mccollum@usdoj.gov                Email
                                                                                                             844 King St, Suite 2207
                                                                                                             Lockbox 35
                                                                                                             Wilmington, DE 19801
Notice of Appearance/Request for Notices                  Pachulski Stang Ziehl & Jones LLP                  Attn: James I. Stang                 302-652-4400    jstang@pszjlaw.com                       Email
Counsel to the Tort Claimants' Committee                                                                     Attn: Linda F. Cantor                                lcantor@pszjlaw.com
                                                                                                             10100 Santa Monica Blvd, 13th Fl
                                                                                                             Los Angeles, CA 90067-4003
Notice of Appearance/Request for Notices                  Pachulski Stang Ziehl & Jones LLP                  Attn: Robert Orgel                   302-652-4400    rorgel@pszjlaw.com                       Email
Counsel for the Tort Claimants' Committee                                                                    Attn: James O'Neill                                  joneill@pszjlaw.com
                                                                                                             Attn: John Lucas                                     jlucas@pszjlaw.com
                                                                                                             Attn: Ilan Scharf                                    ischarf@pszjlaw.com
                                                                                                             919 N Market St.,17th Floor
                                                                                                             P.O. Box 8705
                                                                                                             Wilmington, DE 19899-8705
Counsel to the Tort Claimants' Committee                  Pachulski Stang Ziehl & Jones LLP                  A n: Iain Nasa r                                     inasatir@pszjlaw.com                     Email
                                                                                                             10100 Santa Monica Blvd.
                                                                                                             13th Floor
                                                                                                             Los Angeles, CA 90067-4003




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                          Page 5 of 9
                                               Case 20-10343-LSS                                    Doc 4693                     Filed 05/19/21           Page 9 of 12
                                                                                                                  Exhibit A
                                                                                                            Core/2002 Service List
                                                                                                           Served as set forth below

                   Description                                              Name                                         Address                Fax                         Email             Method of Service
Notice of Appearance and Request for Notices          Paul Mones PC                                  Attn: Paul Mones                                     paul@paulmones.com                Email
Counsel to Abuse Victims                                                                             13101 Washington Blvd
                                                                                                     Los Angeles, CA 90066




Notice of Appearance/Request for Notices              Pension Benefit Guaranty Corporation           Attn: Patricia Kelly, CFO            202-326-4112    kelly.patricia@pbgc.Gov           Email
Counsel for the Pension Benefit Guaranty                                                             Attn: Cassandra Burton, Attorney                     burton.cassandra@pbgc.gov
Corporation                                                                                          Attn: Craig Fessenden                                fessenden.craig@pbgc.gov
                                                                                                     1200 K St NW
                                                                                                     Washington, DC 20005
Notice of Appearance and Request for Notices        Perdue, Brandon, Fielder, Collins & Mott, LLP    Attn: John T. Banks                  512-302-1802    jbanks@pbfcm.com                  Email
Counsel for Burleson County Tax Office, Luling ISD                                                   3301 Northland Dr, Ste 505
Tax Office, Colorado County Tax Office, Fayette                                                      Austin, TX 78731
County Tax Office, Milano ISD Tax Office, and Gause
ISD Tax Office
Notice of Appearance/Request for Notices            Pfau Cochran Vertetis Amala PLLC                 Attn: Michael T. Pfau                206-623-3624    michael@pcvalaw.com               Email
Counsel for Various Tort Claimants                                                                   Attn: Jason P. Amala                                 jason@pcvalaw.com
                                                                                                     Attn: Vincent T. Nappo                               vnappo@pcvalaw.com
                                                                                                     403 Columbia Street, Suite 500
                                                                                                     Seattle, WA 98104
Notice of Appearance/Request for Notices              Phillips Lytle LLP                             Attn: Angela Z Miller                716-852-6100    amiller@phillipslytle.com         Email
Counsel for Pearsons Education, Inc. and NSC                                                         One Canalside, 125 Main St
Pearsons, Inc.                                                                                       Buffalo, NY 14203,
NOA - Attorneys for Interested Parties, Argonaut      Post & Schell, PC                              Attn: Paul Logan                     302-251-8857    plogan@postschell.com             Email
Insurance Company and Colony Insurance                                                               300 Delaware Ave Ste 1380
Company                                                                                              Wilmington, DE 19801
Notice of Appearance and Request for Notice           Potter Anderson & Corroon LLP                  Attn: Jeremy Ryan                    302-658-1192    jryan@potteranderson.com          Email
Counsel for the United Methodist Ad Hoc                                                              Attn: D. Ryan Slaugh                                 rslaugh@potteranderson.com
Committee/Counsel to Catholic Mutual Relief                                                          1313 N Market St, 6th FL
Society of America                                                                                   P.O. Box 951
                                                                                                     Wilmington, DE 19899
ENR                                                   Raul Diaz                                                                                           rauldiaz2503@gmail.com            Email




Notice of Appearance/Request for Notices              Reed Smith LLP                                 Attn: Kurt F. Gwynne                 302-778-7575    kgwynne@reedsmith.com             Email
Counsel to the Official Committee of Unsecured                                                       Attn: Katelin A. Morales                             kmorales@reedsmith.com
Creditors                                                                                            120 N Market St, Ste 1500
                                                                                                     Wilmington, DE 19801
Notice of Appearance/Request for Notices             Reger Rizzo & Darnall LLP                       A n: Louis J. Rizzo, Jr                              lrizzo@regerlaw.com               Email
Counsel for Travelers Casualty and Surety                                                            1521 Concord Pike, Ste 305
Company, Inc. (fka Aetna Casualty & Surety                                                           Brandywine Plaza West
Company), St. Paul Surplus Lines Insurance                                                           Wilmington, DE 19803
Company, and Gulf Insurance Company
Notice of Appearance/Request for Notices             Richards, Layton & Finger, PA                   Attn: Michael Merchant               302-651-7701    merchant@rlf.com                  Email
Counsel for The Church of Jesus Christ of Latter-day                                                 Attn: Brett Haywood                                  haywood@rlf.com
Saints                                                                                               One Rodney Square
                                                                                                     920 N King St
                                                                                                     Wilmington, DE 19801
Notice of Appearance/Request for Notices              Robinson Mahoney PLLC                          Attn: Cindy Robinson                                 crobinson@tremontsheldon.com      Email
Counsel for Jane Doe, Party in Interest                                                              Attn: Doug Mahoney                                   dmahoney@tremontsheldon.com
                                                                                                     121o Post Rd
                                                                                                     Fairfield, CT 06824
Notice of Appearance/Request for Notices              Schiff Hardin LLP                              Attn: Everett Cygal                  312-258-5600    ecygal@schiffhardin.com           Email
Counsel to Catholic Mutual Relief Society of                                                         Attn: Joseph Mark Fisher                             mfisher@schiffhardin.com
America                                                                                              Attn: Daniel Schufreider                             dschufreider@schiffhardin.com
                                                                                                     Attn: Jin Yan                                        jyan@schiffhardin.com
                                                                                                     233 S Wacker Dr, Ste 7100
                                                                                                     Chicago, IL 60606
*NOA - Counsel for Courtney and Stephen Knight,       Schnader Harrison Segal & Lewis LLP            Attn: Richard A. Barkasy, Esq.       302-888-1696    rbarkasy@schnader.com             Email
Jointly as the Surviving Parents of E.J.K., a Minor                                                  Attn: Kristi J. Doughty, Esq.                        kdoughty@schnader.co
Child
Notice of Appearance/Request for Notices              Seitz, Van Ogtrop & Green, P.A.                Attn: R. Karl Hill                   302-888- 0606   khill@svglaw.com                  Email
Counsel for Liberty Mutual Insurance Company                                                         222 Delaware Ave, Ste 1500
                                                                                                     Wilmington, DE 19801
Notice of Appearance/Request for Notices              Sequoia Council of Boy Scouts, Inc.            Attn: Michael Marchese                               michael.marchese@scouting.org     Email
Sequoia Council of Boy Scouts, Inc.                                                                  6005 N. Tamera Avenue
                                                                                                     Fresno, CA 93711
Notice of Appearance/Request for Notices         Shipman & Goodwin LLP                               Attn: James P. Ruggeri               202-469-7751    jruggeri@goodwin.com              Email
Counsel for Hartford Accident and Indemnity                                                          Attn: Joshua D. Weinberg                             jweinberg@goodwin.com
Company, First State Insurance Company, and Twin                                                     Attn: Abigail W. Williams                            awilliams@goodwin.com
City Fire Insurance Company                                                                          1875 K St NW, Ste 600
                                                                                                     Washington, DC 20006-1251
Notice of Appearance/Request for Notices          Shipman & Goodwin LLP                              Attn: Eric S. Goldstein              860-251-5218    egoldstein@goodwin.com            Email
Counsel for Hartford Accident and Indemnity                                                          One Constitution Plaza                               bankruptcy@goodwin.com
Company, First State Insurance Company, and Twin                                                     Hartford, CT 06103-1919                              bankruptcyparalegal@goodwin.com
City Fire Insurance Company
NOA - Counsel for Hartford Accident and Indemnity Shipman & Goodwin LLP                              Attn: Michele Backus Konigsberg                      mkonigsberg@goodwin.com           Email
Company, First State Insurance Company, and Twin
City Fire Insurance Company

Core Parties                                          Sidley Austin LLP                              Attn: Blair Warner                   312-853-7036    blair.warner@sidley.com           Email
Counsel for Debtor                                                                                   Attn: Matthew Evan Linder                            mlinder@sidley.com
                                                                                                     Attn: Thomas A. Labuda, Jr.                          tlabuda@sidley.com
                                                                                                     Attn: Karim Basaria                                  kbasaria@sidley.com
                                                                                                     One South Dearborn Street
                                                                                                     Chicago, IL 60603




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                  Page 6 of 9
                                              Case 20-10343-LSS                                 Doc 4693                  Filed 05/19/21                Page 10 of 12
                                                                                                              Exhibit A
                                                                                                       Core/2002 Service List
                                                                                                      Served as set forth below

                     Description                                               Name                                    Address                  Fax                              Email     Method of Service
Core Parties                                          Sidley Austin LLP                          Attn: Jessica C. Boelter                212-839-5599    jboelter@sidley.com             Email
Counsel for Debtor                                                                               787 Seventh Avenue
                                                                                                 New York, NY 10019



Notice of Appearance/Request for Notices                Smith, Katzenstein & Jenkins LLP         Attn: Kathleen M. Miller                302-652-8405    kmiller@skjlaw.com              Email
Attorneys for Indian Harbor Insurance Company, on                                                1000 West Street, Suite 1501
behalf of itself and as successor in interest to Catlin                                          P.O. Box 410
Specialty Insurance Company                                                                      Wilmington, DE 19899

Notice of Appearance/Request for Notices            Squire Patton Boggs (US) LLP                 Attn: Mark A. Salzberg                  202-457-6315    mark.salzberg@squirepb.com      Email
Counsel for The Domestic and Foreign Missionary                                                  2550 M St, NW
Society of the Protestant Episcopal Church in the                                                Washington, DC 20037
United States of America
Notice of Appearance/Request for Notices            Squire Patton Boggs (US) LLP                 Attn: Travis A. McRoberts               214-758-1550    travis.mcroberts@squirepb.com   Email
Counsel for The Domestic and Foreign Missionary                                                  2000 McKinney Ave, Ste 1700
Society of the Protestant Episcopal Church in the                                                Dallas, TX 75201
United States of America
Notice of Appearance and Request for Notices        Stamoulis & Weinblatt LLC                    Stamoulis & Weinbla LLC                                 stamoulis@swdelaw.com           Email
Counsel to for Century Indemnity Company, as                                                     A n: Stama os Stamoulis                                 weinblatt@swdelaw.com
successor to Cigna Specialty Insurance Company                                                   A n: Richard Weinbla
f/k/a California Union Insurance Company, and CCI                                                800 N West St, Ste 800
Insurance Company as successor to Insurance                                                      Wilmington, DE 19801
Company of North America; Chubb Custom
Insurance Company; Federal Insurance Company;
Insurance Company of North America; Pacific
Employers Insurance Company; Pacific Indemnity
Company, as successor to Texas Pacific Indemnity
Company; United States Fire Insurance Company;
Westchester Fire Insurance Company, by novation
for policies issued by Industrial Indemnity Company
and International Insurance Company; and
Westchester Surplus Lines Insurance Company

Notice of Appearance/Request for Notices             Stark & Stark, PC                           Attn: Joseph H Lemkin                   609-896-0629    jlemkin@stark-stark.com         Email
Counsel for R.L. and C.L., Plaintiffs in State Court                                             P.O. Box 5315
action pending in the Superior Court of New Jersey,                                              Princeton, NJ 08543
Essex County
Notice of Appearance and Request for Notices         Steptoe & Johnson LLP                       Attn: Harry Lee                         202-429-3902    hlee@steptoe.com                Email
Counsel for Clarendon America Insurance Company                                                  Attn: John O’Connor                                     joconnor@steptoe.com
                                                                                                 Attn: Brett Grindrod                                    bgrindrod@steptoe.com
                                                                                                 1330 Connecticut Ave, N.W
                                                                                                 Washington, DC 20036
Notice of Appearance and Request for Notices          Straffi & Straffi, LLC                     Attn: Daniel Straffi, Jr                732-341-3548    bkclient@straffilaw.com         Email
Counsel for the Presbyterian Church of Lakehurst                                                 670 Commons Way
                                                                                                 Toms River, NJ 08755
Notice of Appearance and Request for Notices           Sullivan Hazeltine Allinson LLC           Attn: William D. Sullivan               302-428-8195    bsullivan@sha-llc.com           Email
Counsel to Eric Pai, as administrator of the Estate of                                           919 N Market St, Ste 420
J. Pai                                                                                           Wilmington, DE 19801
Notice of Appearance and Request for Notices           Sullivan Hill Lewin Rez & Engel, PLC      Attn: James Hill/ Christopher Hawkins   619-231-4372    Hill@SullivanHill.com           Email
Counsel for The Episcopal Diocese of San Diego                                                   Attn: Kathleen Cashman-Kramer
                                                                                                 600 B St, Ste 1700
                                                                                                 San Diego, CA 92101
Notice of Appearance/Request for Notices              Swenson & Shelley, PLLC                    Attn: Kevin D. Swenson                  855-450-8435    Kevin@swensonshelley.com        Email
Counsel for various child sexual abuse tort                                                      107 S 1470 E, Ste 201
claimants                                                                                        St George, UT 84790



Notice of Appearance/Request for Notices              Synchrony Bank                             c/o PRA Receivables Management, LLC     757-351-3257    claims@recoverycorp.com         Email
Authorized Agent for Synchrony Bank                                                              Attn: Valerie Smith
                                                                                                 P.O. Box 41021
                                                                                                 Norfolk, VA 23541
NOA - Counsel for Bailey Cowan Heckaman PLLC          The Bifferato Firm                         Attn: Ian Connor Bifferato              302-298-0688    cbifferato@tbf.legal            Email
                                                                                                 1007 N. Orandge St., 4TH FL
                                                                                                 Wilmington, DE 19801
Bonds                                                 The County Commission Of Fayette County    Attn: President                                                                         First Class Mail
                                                                                                 P.O. Box 307
                                                                                                 Fayetteville, WV 25840
Bonds                                                 The County Commission Of Fayette County    c/o Steptoe & Johnson Pllc                                                              First Class Mail
                                                                                                 Attn: John Stump, Esq.
                                                                                                 Chase Tower - Eighth Fl
                                                                                                 707 Virginia St E.
                                                                                                 Charleston, WV 25301
Notice of Appearance and Request for Notices     The Law Office of James Tobia, LLC              Attn: James Tobia                       302-656-8053    jtobia@tobialaw.com             Email
Counsel for Nichole Erickson and Mason Gordon, a                                                 1716 Wawaset St
minor by his mother Nichole Erickson                                                             Wilmington, DE 19806



Notice of Appearance/Request for Notices              The Law Offices of Joyce, LLC              Attn: Michael J. Joyce                                  mjoyce@mjlawoffices.com         Email
Counsel for Arrowood Indemnity Company                                                           1225 King St.
                                                                                                 Suite 800
                                                                                                 Wilmington, DE 19801
Notice of Appearance/Request for Notices           The Neuberger Firm                            Attn: Thomas S. Neuberger               302-655-0582    tsn@neubergerlaw.com            Email
Counsel for Certain Claimants/Claimants S. H. ( SA                                               Attn: Stephen J. Neuberger                              sjn@neubergerlaw.com
Claim No. 21108), R. W. (SA Claim No 70996), R. B.                                               17 Harlech Dr.
(SA Claim No 24629)/Counsel for Certain Claimants                                                Wilmington, DE 19807
SpringfieldConf Andrus Wagstaff, PC as Parties in
Interest




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                              Page 7 of 9
                                              Case 20-10343-LSS                                Doc 4693                   Filed 05/19/21                      Page 11 of 12
                                                                                                              Exhibit A
                                                                                                       Core/2002 Service List
                                                                                                      Served as set forth below

                   Description                                            Name                                       Address                         Fax                            Email             Method of Service
Notice of Appearance and Request for Notices       The Powell Firm, LLC                         Attn: Jason C. Powell                                          jpowell@delawarefirm.com             Email
Counsel for The Waite and Genevieve Phillips                                                    Attn: Thomas Reichert                                          treichert@delawarefirm.com
Foundation                                                                                      1201 N Orange St, Ste 500
                                                                                                P.O. Box 289
                                                                                                Wilmington, DE 19899
Notice of Appearance/Request for Notice Cousnel    The Zalkin Law Firm, P.C.                    Attn: Irwin Zalkin                             858-259-3015    irwin@zalkin.com                     Email
for Sexual Abuse Claimants                                                                      Attn: Devin Storey                                             devin@zalkin.com
                                                                                                Attn: Kristian Roggendorf                                      kristian@zalkin.com
                                                                                                10590 W Ocean Air Dr. #125
                                                                                                San Diego, CA 92130
Notice of Appearance/Request for Notices           Thomas Law Office, PLLC                      Attn: Tad Thomas                               877-955-7002    tad@thomaslawoffices.com             Email
Counsel for Certain Claimants                                                                   Attn: Louis C. Schneider                                       lou.schneider@thomaslawoffices.com
                                                                                                9418 Norton Commons Blvd, Ste 200
                                                                                                Louisville, KY 40059
Notice of Appearance and Request for Notices       TN Dept of Labor - Bureau of Unemployment    c/o TN Attorney General's Office, Bankruptcy   615-741-3334    AGBankDelaware@ag.tn.gov             Email
Tennessee Attorney General's Office                Insurance                                    Division
                                                                                                Attn: Laura L. McCloud
                                                                                                PO Box 20207
                                                                                                Nashville, Tennessee 37202-0207
Notice of Appearance/Request for Notices           Troutman Pepper Hamilton Sanders LLP         Attn: David M. Fournier                        302-421-8390    david.fournier@troutman.com          Email
Counsel for the National Surety Corporation &                                                   Attn: Marcy J. McLaughlin Smith                                marcy.smith@troutman.com
Allianz Global Risks US Insurance Company                                                       1313 Market St, Ste 5100
                                                                                                P.O. Box 1709
                                                                                                Wilmington, DE 19899-1709
Notice of Appearance/Request for Notices           Troutman Pepper Hamilton Sanders LLP         Attn: Harris B. Winsberg                       404-885-3900    harris.winsberg@troutman.com         Email
Counsel for the National Surety Corporation &                                                   Attn: Matthew G. Roberts                                       matthew.roberts2@troutman.com
Allianz Global Risks US Insurance Company                                                       600 Peachtree St NE, Ste 3000
                                                                                                Atlanta, GA 30308
Notice of Appearance/Request for Notices           Tune, Entrekin & White, PC                   A n: Joseph P. Rusnak                          615-244-2278    Jrusnak@tewlawfirm.com               Email
Counsel to an unidentified sexual abuse survivor                                                315 Deaderick St, Ste 1700
                                                                                                Nashville, TN 37238
Notice of Appearance and Request for Notices       Tybout, Redfearn & Pell                      Attn: Seth J. Reidenberg                       302-658-4018    sreidenberg@trplaw.com               Email
Counsel to American Zurich Insurance Company                                                    750 Shipyard Dr, Ste 400
                                                                                                P.O. Box 2092
                                                                                                Wilmington, DE 19899-2092
NOA - Attorney for American Zurich Insurance       Tybout, Redfearn & Pell                       Attn: Robert D. Cecil, Jr.                    302-658-4018    rcecil@trplaw.com                    Email
Company                                                                                         P.O. Box 2092
                                                                                                Wilmington, DE 19899-2092
Core Parties                                       United States Dept Of Justice                950 Pennsylvania Ave, Nw                                                                            First Class Mail
                                                                                                Room 2242
                                                                                                Washington, DC 20530-0001
Core Parties                                       US Attorney For Delaware                     Attn: David C Weiss                            302-573-6220    usade.ecfbankruptcy@usdoj.gov        Email
                                                                                                1007 Orange St, Ste 700
                                                                                                P.O. Box 2046
                                                                                                Wilmington, DE 19899-2046
Core Parties                                      Wachtell, Lipton, Rosen & Katz                Attn: Richard Mason                            212-403-2252    rgmason@wlrk..com                    Email
Counsel for Ad Hoc Committee of Local Councils of                                               Attn: Douglas Mayer                                            dkmayer@wlrk.com
the Boy Scouts of America                                                                       Attn: Joseph C. Celentino                                      jccelentino@wlrk.com
                                                                                                51 W 52nd St
                                                                                                New York, NY 10019
NOA - Counsel to D. Miller & Associates PLLC       Walden Macht & Haran LLP                     Daniel Miller                                                  dmiller@wmhlaw.com                   Email
                                                                                                2532 Justin Lane
                                                                                                Wilmington, DE 19810
Notice of Appearance and Request for Notices        Walker Wilcox Maousek LLP                   Attn: Christopher A. Wadley                                    cwadley@walkerwilcox.com             Email
Counsel to for Century Indemnity Company, as                                                    1 N Franklin, Ste 3200
successor to Cigna Specialty Insurance Company                                                  Chicago, IL 60606
f/k/a California Union Insurance Company, and CCI
Insurance Company as successor to Insurance
Company of North America; Chubb Custom
Insurance Company; Federal Insurance Company;
Insurance Company of North America; Pacific
Employers Insurance Company; Pacific Indemnity
Company, as successor to Texas Pacific Indemnity
Company; United States Fire Insurance Company;
Westchester Fire Insurance Company, by novation
for policies issued by Industrial Indemnity Company
and International Insurance Company; and
Westchester Surplus Lines Insurance Company

Notice of Appearance/Request for Notices           Wanger Jones Helsley, PC                     Attn: Riley C. Walter                                          rwalter@wjhattorneys.com             Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                                 265 E. River Park Circle, Suite 310
                                                                                                Fresno, CA 93720
Notice of Appearance/Request for Notices           Ward and Smith, P.A.                         Attn: Paul A Fanning                           252-215-4077    paf@wardandsmith.com                 Email
Counsel for East Carolina Council BSA, Inc.                                                     P.O. Box 8088
                                                                                                Greenville, NC 27835-8088
NOA - Boy Scouts of America And Delaware BSA,      White & Case LLP                             Attn: Jessica C.K. Boelter                                     jessica.boelter@whitecase.com        Email
LLC
Notice of Appearance/Request for Notices           Whiteford Taylor & Preston LLC               Attn: Richard W. Riley                                         rriley@wtplaw.com                    Email
Counsel for Baltimore Area Council Boy Scouts of                                                The Renaissance Centre
America, Inc.                                                                                   405 North King Street, Suite 500
                                                                                                Wilmington, Delaware 19801
Notice of Appearance/Request for Notices          Whiteford Taylor & Preston LLP                Attn: Todd M. Brooks                                           tbrooks@wtplaw.com                   Email
Counsel for Baltimore Area Council Boy Scouts of                                                Seven Saint Paul Street, 15th Floor
America, Inc.                                                                                   Baltimore, Maryland 21202-1626
Notice of Appearance and Request for Notices      Wilks Law, LLC                                Attn: David E. Wilks                                           dwilks@wilks.law                     Email
Counsel for Interested Parties Andrew Van Arsdale                                               4250 Lancaster Pike, Ste 200
and Timothy Kosnoff                                                                             Wilmington, DE 19805
Notice of Appearance/Request for Notices          Womble Bond Dickinson (US) LLP                Attn: Matthew Ward                             302-252-4330    matthew.ward@wbd-us.com              Email
Counsel for JPMorgan Chase Bank, National                                                       Attn: Morgan Patterson                                         morgan.patterson@wbd-us.com
Association                                                                                     1313 N Market St, Ste 1200
                                                                                                Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                              Page 8 of 9
                                            Case 20-10343-LSS                    Doc 4693                 Filed 05/19/21          Page 12 of 12
                                                                                               Exhibit A
                                                                                        Core/2002 Service List
                                                                                       Served as set forth below

                    Description                                    Name                                Address            Fax                         Email     Method of Service
Core Parties                                   Young Conaway Stargatt & Taylor    Attn: James L. Patton, Jr        302-576-3325    jpatton@ycst.com           Email
Counsel for Prepetition Future Claimants’                                         Attn: Robert Brady                               rbrady@ycst.com
Representative                                                                    Attn: Edwin Harron                               eharron@ycst.com
                                                                                  Rodney Square
                                                                                  1000 N King St
                                                                                  Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                               Page 9 of 9
